           IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF MISSOURI
                         WESTERN DIVISION

UNITED STATES OF AMERICA,
                                             Case No.:
                           Plaintiff,        COUNT ONE:
                                             Possession With Intent to Distribute
      v.                                     Methamphetamine
                                             21 U.S.C. §§ 841(a)(1) and (b)(1)(A)
DOMINICK A. CAMPOS,                          NLT: 10 Years Imprisonment
[DOB: 08/09/1980]                            NMT: Life Imprisonment
                                             NMT: $10,000,000 Fine
                           Defendant.        NLT: 5 Years Supervised Release
                                             Class A Felony

                                             COUNT TWO:
                                             Possession of a Firearm in Furtherance of
                                             Drug Trafficking
                                             18 U.S.C. § 924(c)(1)(A)
                                             NLT: 5 Years Imprisonment (Consecutive)
                                             NMT: Life Imprisonment (Consecutive)
                                             NMT: $250,000 Fine
                                             NMT: 5 years supervised release
                                             Class A Felony

                                             COUNT THREE:
                                             Felon in Possession of Firearms
                                             18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                                             NMT: 10 Years Imprisonment
                                             NMT: $250,000 Fine
                                             NMT: 3 Years Supervised Release
                                             Class C Felony

                                             $100 Mandatory Special Assessment Per
                                             Count of Felony Conviction

                                  INDICTMENT

     THE GRAND JURY CHARGES THAT:

                                     COUNT ONE
                 Possession With Intent to Distribute Methamphetamine

     On or about September 8, 2020, within the Western District of Missouri, the defendant,




       Case 4:20-cr-00261-HFS Document 12 Filed 09/29/20 Page 1 of 3
DOMINICK A. CAMPOS, knowingly and intentionally possessed with intent to distribute 500

grams or more of a mixture or substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A).

                                       COUNT TWO
                 Possession of a Firearm in Furtherance of Drug Trafficking

       On or about September 8, 2020, in the Western District of Missouri, the defendant,

DOMINICK A. CAMPOS, knowingly possessed firearms, to wit: a Hi-Point, .45 caliber semi-

automatic handgun, bearing serial number X4357253, and a Zastava Serbian, AK-47-style

7.62x39mm rifle, bearing serial number M9PV046036, in furtherance of a drug trafficking crime

for which he may be prosecuted in a court of the United States, that is, possession with intent to

distribute methamphetamine, as charged in Count One.

       All in violation of Title 18, United States Code, Section 924(c)(1)(A).

                                       COUNT THREE
                                Felon in Possession of Firearms

       On or about September 8, 2020, the Western District of Missouri, the defendant,

DOMINICK A. CAMPOS, knowing he had been convicted of a crime punishable by a term of

imprisonment exceeding one year, possessed firearms, to wit: a Hi-Point, .45 caliber semi-

automatic handgun, bearing serial number X4357253, and a Zastava Serbian, AK-47-style




                                                2


         Case 4:20-cr-00261-HFS Document 12 Filed 09/29/20 Page 2 of 3
7.62x39mm rifle, bearing serial number M9PV046036, which had been shipped and transported

in interstate commerce

       All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

                                                    A TRUE BILL.


9/29/2020                                           /s/ Sean Saunders
DATE                                                FOREPERSON OF THE GRAND JURY

/s/ Robert M. Smith
Robert M. Smith
Assistant United States Attorney
Violent Crime & Drug Trafficking Unit
Western District of Missouri




                                                3


         Case 4:20-cr-00261-HFS Document 12 Filed 09/29/20 Page 3 of 3
